department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend n name o state p date q name r name s dollars amount t dollars amount u dollars amount dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the internal_revenue_code no for the reasons stated below facts you are a nonprofit corporation formed on p state the corporation is organized exclusively for charitable purposes under sec_501 of letter cg catalog number 47630w in the state of o your articles of incorporation the internal_revenue_code the organization trains to serve in public and private_schools and clubs organizations your activities consist of recruiting and training in order to provide to public and private_schools local area parks and recreation programs the leagues work through you at a specific rate for each game the fees are s dollars per game per umpire plus travel_expenses you indicated that you have no profit_motive and work with other non-profits to become a member individuals apply in writing to join and must pass a background check sanctioning body sign the membership agreement agreeing to hold membership in a independent_contractor status and undergo training to verify members are required to attend meetings and attend your ongoing training program members are also evaluated annually to ensure they are performing up to your standards and those of your customers you currently have over abilities in addition members your members receive the full umpire fee including travel_expenses and are paid twice a year members then pay you tax reporting purposes of their earnings as membership dues and receive a form_1099 for forty percent of your revenue comes from fees that schools pay the remainder is from fees that the parks department and various incur fees resulted in revenues of t dollars expenses totaled u dollars you in indicate that nass through money minimal expenses are incurred for office supplies and the training materials of revenues are paid out to the members for their services and revenue is you previously operated as the for-profit entity n manager incorporator and r your president each owned were transferred to you q your secretary business of n no assets nor liabilities your board members are not compensated for their duties on the board but may receive compensation as independent contractors for providing umpire services law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt letter cg catalog number 47630w sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests revrul_61_170 1961_1_cb_112 holds that an association composed of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization's activities the primary benefit of these activities was to the organization's members revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations lacked any donative or charitable element and did not qualify for exemption under sec_501 in addition the provision of such services constituted commercial services furthermore the fact that the services are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code finally the ruling states that an organization is not exempt merely because its operations are not conducted for producing a profit in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily its primary purpose was not charitable carried on by commercial ventures organized for profit educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost organizations that were sec_501 exempt_organizations finally the corporation did not limit its clientele to in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a letter cg catalog number 47630w substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incidental to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite application of law you are not described in sec_501 of the code because you are not organized and operated exclusively for charitable or educational_purposes you do not meet the provisions of sec_1_501_c_3_-1 of the regulations because your articles of incorporation stated purpose is to train amateur baseball umpires to serve baseball leagues this purpose is not limited to one or more of the purposes specified in the code and regulations you are not as described in sec_1_501_c_3_-1 of the regulations because your purpose is to provide employment opportunities for your member umpires to officiate games and earn revenue this is not an exempt_purpose specified under sec_501 of the code you are not as defined in sec_1_501_c_3_-1 of the regulations because you are operating for the private interests of your member umpires the scheduling of games for your members and the distribution of your income as payments to them minus a small percentage to meet your expenses indicate that your activities primarily benefit your members you are like the organization described in revrul_61_170 because you are an organization of professional umpires that provide umpire services to various baseball leagues furthermore your activities are primarily directed to arrange employment for members in addition like the organization in the revenue_ruling your membership is open only to specific professionals who meet particular requirements and continued membership in your organization depends on members maintaining specific certifications finally like the organization in the revenue_ruling public support is negligible because membership assessments fund your activities you are similar to the organization described in revrul_72_369 because the provision of umpiring services to non-profit organizations such as schools parks and youth baseball is a commercial activity moreover you are not exempt merely because your operations are not conducted for the purpose of producing a profit letter cg catalog number 47630w you are similar to the organization in better business bureau v united_states because you operate for a substantial non-exempt commercial purpose you are similar to the organization in b s w group inc v commissioner for example your primary purpose is to schedule and assign member umpires to various games and collect the fees from the games to pay your member umpires your only income is from these fees and of their earnings to these fees are high enough to pay your members who then pay you cover your operational expenses manner like the court case you are operating in a commercial you are like the organization in easter house v u s because you are primarily providing member umpires paid employment your only source_of_income is the fees you charge the various organizations for each game therefore you also operate for a commercial purpose of providing a service for a fee applicant’s position you believe you meet the requirements of sec_501 because you provide umpire services at the lowest possible price to non profit organizations such as schools parks and baseball leagues moreover your goal is not to make a profit on fees charged doing this allows you to bring your services to the non-profits you serve and the general_public of baseball teams at a reasonable rate you also educate umpires by providing training to them so they can serve the baseball public properly service response to applicant’s position you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 your goal of not earning a profit on fees charged lacks any donative element and constitutes the conduct of furthermore even though some of your activities may be educational you a trade_or_business are primarily operating in a commercial manner that benefits your member umpires by providing them paid umpire assignments therefore you are not described in sec_501 of the code conclusion based on the above we find that you are not organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code specifically you do not meet the organizational_test for exemption because your organizing document does not limit your purposes to those defined in sec_501 you also do not meet the operational_test for exemption because you provide your member umpires officiating assignments and receive fees for these placements you then pay these fees to your members thereby operating for the private interests of your members you also letter cg catalog number 47630w operate in a commercial manner because you provide a service for a fee and the fee charged is not substantially below cost you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs letter cg catalog number 47630w if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
